DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/25/2022 has been entered. As per the remarks of 02/25/2022, claims 1, 10 and 11 are amended. Claims 3-6, 12-15, 18 and 22-23 are cancelled. Applicant further argued that the combined references do not disclosed the steps of controlling the at least two switches of the first half-bridge to close simultaneously and subsequently controlling the at least two switches of the first half-bridge to open simultaneously are performed with a temporal offset with respect to the steps of controlling the at least two additional switches of the second half-bridge to close …. such that the DC-link capacitor does not discharge through both first half-bridge and the second half-bridge at the same time. This is found persuasive, and the previous rejections have been withdrawn.



REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 10 limitations: “… controlling two switches of the first half-bridge to close simultaneously in order to short circuit two terminals of the DC-link capacitor such that the DC-link capacitor discharges directly …  and steps of controlling the at least two switches of the first half-bridge to close simultaneously and subsequently controlling the at least two switches of the first half-bridge to open simultaneously are performed with a temporal offset with respect to the steps of controlling the at least two additional switches of the second half-bridge to close …. such that the DC-link capacitor does not discharge through both first half-bridge and the second half-bridge at the same time …” in combination with the remaining claim elements as set forth in Claims 1, 10 and their depending claims 2, 7-9, 16, 19, 21; and 11, 17 and 20 respectively.
Therefore claims 1-14 and 16-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and http://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859